Case 19-14542-JDW   Doc 16    Filed 11/26/19 Entered 11/26/19 17:10:38   Desc Main
                             Document      Page 1 of 11
Case 19-14542-JDW   Doc 16    Filed 11/26/19 Entered 11/26/19 17:10:38   Desc Main
                             Document      Page 2 of 11
Case 19-14542-JDW   Doc 16    Filed 11/26/19 Entered 11/26/19 17:10:38   Desc Main
                             Document      Page 3 of 11
Case 19-14542-JDW   Doc 16    Filed 11/26/19 Entered 11/26/19 17:10:38   Desc Main
                             Document      Page 4 of 11
Case 19-14542-JDW   Doc 16    Filed 11/26/19 Entered 11/26/19 17:10:38   Desc Main
                             Document      Page 5 of 11
Case 19-14542-JDW   Doc 16    Filed 11/26/19 Entered 11/26/19 17:10:38   Desc Main
                             Document      Page 6 of 11
Case 19-14542-JDW   Doc 16    Filed 11/26/19 Entered 11/26/19 17:10:38   Desc Main
                             Document      Page 7 of 11
Case 19-14542-JDW   Doc 16    Filed 11/26/19 Entered 11/26/19 17:10:38   Desc Main
                             Document      Page 8 of 11
Case 19-14542-JDW   Doc 16    Filed 11/26/19 Entered 11/26/19 17:10:38   Desc Main
                             Document      Page 9 of 11
Case 19-14542-JDW   Doc 16    Filed 11/26/19 Entered 11/26/19 17:10:38   Desc Main
                             Document     Page 10 of 11
Case 19-14542-JDW   Doc 16    Filed 11/26/19 Entered 11/26/19 17:10:38   Desc Main
                             Document     Page 11 of 11
